Case 19-02027          Doc 72    Filed 02/02/21    Entered 02/02/21 12:15:17          Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF CONNECTICUT
                                    HARTFORD DIVISION


 IN RE:                                                 )      CHAPTER 7
                                                        )
                                                        )      CASE NO. 17-21513 (JJT)
 INTEGRITY GRAPHICS, INC.,                              )
                                                        )
                    DEBTOR.                             )
                                                        )
 BONNIE C. MANGAN, Chapter 7 Trustee for                )
 INTEGRITY GRAPHICS, INC.,                              )
                                                        )
          Plaintiff,                                    )      Adv. Pro. No. 19-02027
                                                        )
              v.                                        )
                                                        )      Re: ECF No. 68 & 69
 PEOPLE’S UNITED BANK, N.A.,                            )
 GHP MEDIA INC. AND JOSEPH LAVALLA,                     )
                                                        )
          Defendants.                                   )


             TRUSTEE’S MOTION, ON CONSENT, TO EXTEND THE TIME
            TO FILE A RESPONSE TO DEFENDANTS’ MOTION TO DISMISS

       Bonnie Mangan, Chapter 7 Trustee (the “Trustee”) of Integrity Graphics, Inc. (the

“Debtor”), by and through her attorneys, hereby moves for a thirty (30) day extension of time to

respond to the Motion to Dismiss Counts II, IV and VI (the “Motion to Dismiss”), filed by

People’s United Bank, N.A., GHP Media Inc. and Joseph Lavalla (collectively, the

“Defendants”) (ECF Nos. 68 & 69) in the above captioned adversary proceeding. In support

thereof, the Trustee states as follows:

       1.          The Defendants filed the Motion to Dismiss on January 15, 2021.

       2.          The response date for the Motion to Dismiss is February 5, 2021.
Case 19-02027      Doc 72     Filed 02/02/21     Entered 02/02/21 12:15:17        Page 2 of 3




       3.      The undersigned respectfully requests a thirty (30) day extension of time to file a

response to the Motion to Dismiss until March 8, 2021. The extension of time is requested

because the undersigned requires additional time to prepare a response to the Motion to Dismiss.

       4.      The undersigned has conferred with counsel for the all parties who could be

affected by this motion and can represent that this motion may be granted with the consent

of all such parties.

       WHEREFORE, the Trustee respectfully requests that the time to file a response to the

Motion to Dismiss currently set for February 5, 2021, be extended to March 8, 2021.

       Dated at Milford, Connecticut, this 2nd day of February, 2021.

                                                     BONNIE C. MANGAN,
                                                     CHAPTER 7 TRUSTEE OF
                                                     INTEGRITY GRAPHICS, INC.

                                                 By: /s/ David C. Shufrin
                                                     David C. Shufrin, Esq. [ct29230]
                                                     HURWITZ, SAGARIN, SLOSSBERG
                                                     & KNUFF, LLC
                                                     147 North Broad Street
                                                     Milford, CT 06460
                                                     Tel: 203-877-8000/Fax: 203-878-9800
                                                     DShufrin@hssklaw.com




                                                2
Case 19-02027      Doc 72     Filed 02/02/21      Entered 02/02/21 12:15:17         Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the date set forth below a copy of the foregoing was served by

CMECF and/or mail on anyone unable to accept electronic filing. Notice of this filing will be

sent by email to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System.

Date: February 2, 2021

                                              /s/ David C. Shufrin_________________
                                              David C. Shufrin




                                                 3
